                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

ROGER LEE BAKER, JR.,              *

      Plaintiff,                   *

vs.                                *
                                           CASE NO. 4:20-CV-299 (CDL)
STATE OF GEORGIA,                  *

      Defendant.                   *


                               O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

April 30, 2021.     There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1).        Therefore, the Court reviews

the Recommendation for clear error.        Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.

      IT IS SO ORDERED, this 21st day of June, 2021.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA
